by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered February 15, 2007, convicting him of reckless driving, reckless endangerment in the second degree, assault in the third degree, leaving the scene of an accident, and operating a motor vehicle under the influence of drugs, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US *636738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Ritter, Dillon, Carni and Leventhal, JJ., concur.